 WAVECREST HOME FOR ADULTSAlex Edelman,Zev Parness,Nash Kestenbaum andIlone Friedman,a Copartnership d/b/a WavecrestHome for AdultsandLocal 1115,Joint Board,Nursing Home and Hospital Employees DivisionLocal4,Medical and Health Employees UnionandLocal 1115,Joint Board,Nursing Home and Hos-pital Employees Division.Cases 29-CA-3793 and29-CB-1757March 31, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND PENELLOOn November 29, 1974, Administrative Law JudgeJerrold H. Shapiro issued the attached Decision in thisproceeding. Thereafter, Respondent Employer, Charg-ing Party, and General Counsel filed exceptions andsupporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatthe complaint be, and it hereby is, dismissed in itsentirety.IThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard Dry Wall Products,Inc., 91NLRB 544 (1950), enfd. 188 F 2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.In the last sentence before the section entitled "B. Conclusion," of hisDecision, the Administrative Law Judge inadvertently referred to "Local1115" instead of "Local 4 "2Our finding that the complaint should be dismissed is based on thespecial circumstances of this case. It is clear from employee Alexander'stestimony and the entire record herein that the employees who signedauthorization cards on behalf of Local 4, subsequent to indicating supportfor Local 1115, did so because of the failure of Local 1115 promptly todemand recognition or take some immediate action on their behalf. Accord-ingly, we agree with the Administrative Law Judge that the employees, bysigning cards for Local 4, intended to repudiate the authorization cards theyhad previously signed on behalf of Local 1115, and thereby manifested theirdesire for exclusive representation by Local 4.DECISIONSTATEMENT OF THE CASE227JERROLD H. SHAPIRO, Administrative Law Judge: The hear-ing in these cases was held on September 30, 1974, and isbased upon unfair labor practice charges filed by Local 1115,Joint Board, Nursing Home and Hospital Employees Divi-sion, herein called the Charging Party or Local 1115, onApril 3, 1974, and a consolidated complaint issued on July 25,1974, on behalf of the General Counsel of the National LaborRelations Board, herein called the Board, by the RegionalDirector of the Board, Region 29, alleging that WavecrestHome for Adults, herein called the Respondent Employer,has engaged in unfair labor practices within the meaning ofSection 8(a)(1), (2), and (3) of the National Labor RelationsAct, herein called the Act, and that Local 4, Medical andHealth Employees Union, herein called Respondent Union,has engaged in unfair labor practices within the meaning ofSection 8(b)(1)(A) and 8(b)(2) of the Act. The Respondentsfiled answers denying the commission of the alleged unfairlabor practices.Upon the entire record, from my observation of the de-meanor of the witnesses, and having considered the post-hearing briefs, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT EMPLOYERRespondent Employer is a partnership composed of AlexEdelman, Zev Parness, Nash Kestenbaum, and Ilone Fried-man, copartners, which does business using the trade name,Wavecrest Home for Adults. It maintains its principal officeand place of business in Far Rockaway, New York, where itprovides convalescent care, and operates a resident home, foraged and infirm persons. In the course of this business opera-tion, Respondent Employer annually receives gross revenuesexceeding $100,000 and purchases over $50,000 worth ofsupplies which originate outside the 'State of New York. TheRespondents admit and I find, that Respondent Employer isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.IITHE LABOR ORGANIZATIONS INVOLVEDLocal 1115, Joint Board, Nursing Home and Hospital Em-ployees Division, the Charging Party, and Local 4, Medicaland Health Employees Union, the Respondent Union, eachare admittedly labor organizations within the meaning ofSection 2(5) of the Act.IIITHE QUESTIONS TO BE DECIDEDOn December9, 1973,'Respondents entered into a writ-ten recognition agreement wherein the Respondent Employeragreed to recognize the Respondent Union as its employees'exclusive bargaining representative. Shortly thereafter, Re-spondents entered into a collective-bargaining agreementcontaining a union-security agreement requiring membershipIUnless otherwisespecified,all dates hereinrefer to 1973.217 NLRB No. 47 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the Union after 30 days of employment as a condition ofcontinued employment. General Counsel and the ChargingParty contend that by entering into the recognition agree-ment and executing and maintaining the collective-bargain-ing agreement Respondents violated the Act. Specifically, itis urged that on the day the recognition agreement was ex-ecuted Respondent Union did not represent a majority of theemployees involved and that a question existed concerningthe Respondent Union's representative status.IV THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsRespondent Employer, a partnership, operates a home forthe aged and infirmed. One of the partners, Alex Edelman,is the Employer's Administrator and supervises its day-to-day operations.In November employee Haywood Alexander and KeithMcKen, a business representative for Local 1115, met at theEmployer's premises sometimes called the Home, at whichtime McKen explained the benefits of representation by Local1115 and gave Alexander membership application formswhich unambiguously designate Local 1115 as the signer'scollective-bargaining representative. On or about November12,Alexander signed and solicited, with success, eight em-ployees tosignmembership application forms, which arereferred to hereafter as Local 1115 authorization cards orsimply as cards. In other words, nine employees on or aboutNovember 12 signed cards designating Local 1115 as theircollective-bargaining representative.'Alexander, on orabout November 14, gave these cards to McKen. It is undis-puted that Local 1115 for 1 month took no action regardingthe employees' request that it represent them. No petition foran election was filed and it was not until December 14 thatLocal 1115, by telegram, requested Respondent Employer torecognize it as the employees' bargaining representative.McKen testified that in " the middle of November, afterreceiving the authorization cards from Alexander, he visitedtheRespondentEmployer'sAdministrator,Edelman.McKen testified he introduced himself to Edelman and askedif the Home's employees were represented by a labor organi-zation, and indicated that Local 1115 was interested in organ-izing the employees. Edelman stated that the employees wereorganized by another union and, because of this, it would befutile for Local 1115 to organize them. McKen, in general,was not an impressive witness. In particular, his testimonyabout the events which supposedly took place between Local1115's receipt of the cards and its recognition demand was2This finding is based upon Alexander's testimony that he signed a cardand witnessed the eight other cards filled out and signed by the respectivecard signers I reject Respondents' contention that Alexander was not anhonest witness in this regard and the further contention of RespondentUnion that Local 1115's cards were signed after Respondents entered intotheir recognition agreement, and predated Although Alexander expresseda degree of uncertainty about the exact location where some of the Local1115 cards were signed and indicated one of the cards was probably signedNovember 13 rather than November 12, 1 believe he was telling the truthwhen he testified-about these cards. Alexander's testimony, on this subject,was given with conviction with every indication that it was truthful Nor wasthere anything in his testimony or demeanor to suggest that his version ofthe manner in which the cards were secured and the date they were securedwas fabricated.not presented in a convincing manner. Moreover, his storysounds false.McKee had been notified by employee Alex-ander that the Home's employees were not unionized and,after getting the signed cards from Alexander, McKen testi-fied that he felt that Local 1115 represented a majority of theHome's employees. Under the circumstances, it strainscredulity to understand `why McKen would visit Edelmanand tell him that Local 1115 was interested in organizing hisemployees and ask if the employees were already organizedby another labor organization. I am of the opinion thatMcKen fabricated this episode to support an inference thatRespondent Employer was aware of Local 1115's interest inthe employees when it entered into the Recognition Agree-ment with Respondent Union. This conclusion is bolstered bythe fact that the Board Agent, who investigated the instantunfair labor practice charges, which were filed 'by McKen,was not notified by McKen about his alleged middle ofNovember meeting with Edelman. The affidavit whichMcKen submitted to the Board does not mention this meet-ing even though McKen regarded it as important to his unfairlabor practice charges and even though the Board Agent,who took the affidavit, asked McKen when he first met Edel-man. For these reasons, as Edelman credibly, testified, I findthat McKen did not speak or visit with Edelman in the mid-dle of November or have any contact with Edelman at anytime before Local 1115's demand for recognition.Nor was McKen telling the truth when he testified that onseveral occasions after receiving the cards from Alexander hevisitedAlexander at the Home and told him Local 1115would shortly make a demand upon the Respondent Em-ployer that it recognize Local 1115 as the employees' bargain-ing representative. His testimony was not given convincinglyand does not jibe with Alexander's testimony. In substance,Alexander testified that there was no contact between himselfand McKen from the time Alexander handed over the cardsto McKen until February 1974, except once when Alexander,mad because Local 1115 had not taken any action to repre-sent the employees, phoned McKen and asked if Local 1115intended to do anything about representing the employees. Atanother point, however, Alexander testified thatMcKencame to the Home and asked "about the Union" and assuredAlexander that "everything is going to be all right." But inlater testimony, Alexander indicates that this occurred afterRespondents had entered into the December 9 recognitionagreement at which time McKen came to the Home to deter-mine whether the employees signed cards for the RespondentUnion. Alexander's testimony about his conversations withMcKen is not consistent with McKen's testimony and, likeMcKen's testimony, was not presented in a convincing man-ner and in content was largely incoherent and loaded withcontradictions and inconsistencies. In short, neither Alex-ander nor McKen appeared to be trustworthy or reliablewhen testifying about events which supposedly occurred be-tween McKen's receipt of the authorization cards from Alex-ander and Local 1115's demand for recognition. Based on theforegoing, the evidence when viewed most favorably to theGeneral Counsel and Charging Party establishes that duringthis period of time the only communication between theHome's employees and Local 1115 was when Alexander,unhappy over the lack of action by Local 1115, in Novembercontacted McKen and asked whether Local 1115 intended to WAVECREST HOME FOR ADULTSdo anything about representing the employees,and was ap-parently informed that Local 1115 would shortly demandthat the Employer recognize it as the employees'bargainingrepresentative.It is undisputed,however, that Local 1115 didnot demand recognition from the Employer until December14 and that from November 14 to December 14 Local 1115made no other efforts to secure union representation for theemployees.I further find that because of Local 1115's failureto act, employee Alexander, the leading union advocateamong the employees,acting on behalf of the employees,decided to secure representation through Respondent Union.Alexander's credible testimony is to the effect that sinceLocal 1115 had not taken any steps to secure union represen-tation for the employees Alexander decided to get such repre-sentation through Respondent Union.On or about December2,Alexander met with Robert Gordon, the President of Re-spondent Union,and, in response to Gordon's inquiry, toldhim that the employees were not represented by a labor or-ganization,but that Local 1115 had previously spoken to theemployees but had failed to do anything.Gordon,the nextday, explained to Alexander the benefits provided by Re-spondent Union and gave him a number of authorizationcards to distribute.It is undisputed that these cards unam-biguously designate the Respondent Union as the signer'sexclusive bargaining representative.It is admitted that onDecember 3, Alexander signed one of the cards and success-fully solicited 10 other employees to sign cards, and onDecember 6 successfully solicited another employee to signone. Alexander immediately transmitted the signed cards tothe Respondent Union.On December 4, by letter,the Respondent Union informedthe Respondent Employer that it represented its employees,asked for a meeting to negotiate a contract covering the em-ployees, and asked that a representative of the Home contactthe president of the Respondent Union, Gordon,to arrangefor a meeting.A meeting was scheduled for Sunday,Decem-ber 9, between the representatives of Respondents at whichtime Gordon informed the Home's Administrator,Edelman,that Respondent Union represented a majority of his em-ployees and gave Edelman the 12 authorization cards signedby the employees.Edelman,using the authorization cards,verified that a majority of the service and maintenance em-ployees had designated the Respondent Union as their bar-gaining representative.After verifying Local 4'smajoritystatus, Edelman consulted with his partners,and they agreedthat the Employer would recognize Local 4,the RespondentUnion, as the employees'bargaining representative.At thispoint, on December 9, the representatives of Respondentsentered into a written recognition agreement wherein theRespondent Employer recognized the Respondent Union asthe sole exclusive bargaining representative of all of theHome's employees except for the "office,""clerical,""guards," and"supervisory,"employees.'The Respondent Employer's Administrator,Edelman,credibly testified that on the date recognition was granted,December 9, the Respondent Employer had no knowledge ofthe organizing efforts of Local 1115 or that Local 1115 was3The General Counsel,at the hearing,admitted that a majority of theRespondent Employer's employees in the unit involved herein on December9 had signed authorization cards designating the Respondent Union as theirexclusive bargaining representative229interested in representing the employees,nor does the evi-dence otherwise establish that Respondent Employer hadsuch knowledge on December 9.4On Sunday,December 16, representatives of Respondentsmet to negotiate the terms of a collective-bargaining agree-ment and by the end of the day had agreed upon the termsof the agreement which was reduced to writing and signed thenext day, December 17. The agreement is effective from Janu-ary 1, 1974,until December 30, 1976, and contains, amongother provisions,a lawful union-security clause requiringmembership in Respondent Union for continued employ-ment.Between Respondents'execution of the recognition agree-ment on December 9 and the collective-bargaining agreementon December 17, Local 1115, on Friday, December 14, bytelegram,advised Respondent Employer that Local 1115represented a majority of its employees and was prepared todemonstrate its majority status and requested that the Re-spondent Employer recognize it as the employees'exclusivebargaining agent. This telegram was addressed to the Home'sAdministrator,Edelman, and as evidenced by the WesternUnion report of delivery,was delivered December 14 at 3p.m. Edelman testified that he left the Home on this date at2 p.m. and that the telegram did not come to his attentionuntilMonday,December 17, after Edelman had affixed hissignature to the collective-bargaining agreement.I do notbelieve Edelman,and find that Respondent Employer knewof this telegram and its contents no later than Sunday,December 16. Edelman,who otherwise impressed me as acredible witness,did not so impress me when he testifiedabout his knowledge of the telegram.In demeanor,he was nota convincing witness. Moreover,his testimony sounds false.He admitted that the receipt of a telegram was an unusualoccurrence and that during the normal course of business itwould have been delivered to the receptionist,who wouldhave given it to Edelman or left it on his desk if he was notavailable.Despite its importance and unusual nature, Edel-man testified he had no recollection of how the telegram cameinto his possession but believed he found it on his desk afterthe contract with Respondent Union had been signed onMonday, December 17. I cannot believe that Edelman, whowas at the Home on Sunday,December 16, negotiating withrepresentatives of the Respondent Union, failed to see thetelegram or that such an important matter was not broughtto his attention.I am of the opinion that, under the circum-stances, it would be naive of me to believe that Edelmandiscovered this telegram for the first time immediately aftersigning the contract with the Respondent Union on Monday,December 17, even though it had been delivered to the Homeon December 14 at about 3 p.m.4 I have considered the General Counsel's and Charging Party's argumentthat the small size of the Home warrants an inference that the activity onbehalf of Local 1115 in November was brought to the attention of theRespondent Employer But,as indicated previously,the only union activityinvolved on behalf of Local 1115 was the signing of union cards which tookplace in the space of about 1 day and in all but about three instancesoccurred clandestinely away from the Home These circumstances,and thelack of evidence other than the small size of the Home to support aninference of Employer knowledge,plus Edelman's credible denial that hehad such knowledge,lead me to conclude that on December 9, RespondentEmployer was not aware of Local 1115's interest in representing its em-ployees. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARD-On December 9, when Respondents entered into theirrecognitionagreement,of the 17 employees involvedherein,'11 had signed cards authorizing the RespondentUnion to represent them,6 of whom- 7 had signed- duplicatecards for Local 1115 7 The record also establishes that onDecember 9, of the 17 unit employees, 8 had signed cardsdesignatingLocal 1115as their bargaining representative.'One last point which should be noted is the variance be-tween the unit encompassed by the Respondents'recognitionagreement and the collective-bargaining agreement.The col-lective-bargaining agreement includes, whereas the recogni-tion agreement excludes, the clericals employed at the Home.This variance does not affect the majority status of Local1115, which with the inclusion of the three clericals, stillrepresents a majority of the unit employees having authoriza-tion cards from 11 of the 20 unit employees.B. ConclusionsGeneral Counsel and the Charging Party argue that at alltimes Respondent Union has been a minority union because7 of the11 employees who signed cards designating Respond-ent Union as their bargaining representative had previouslysigned identical cards for Local 1115, thus invalidating the 7cards which leaves Local 1115 with only 4 valid cards out ofa unit of 17 employees.In situations where an employee signs an authorizationcard for each of two unions, it is settled that the card ofneither union will be regarded as a valid designation becauseit is impossible to determine which union the employee isdesignating as his exclusive bargaining representative.9 But,an authorization card which is otherwisevalidis not conclu-sively tainted by the fact that it is a duplicate card. The cardsigner's intent is the question involved in such a situation and,absent evidence which sheds light on the conduct involved,it is impossible to determine which union the signer intendedto designate as exclusive bargaining representative.However,if the circumstances demonstrate that in signing a duplicatecard,the signer intended to designate this labor organizationas exclusive bargaining representative rather than the unionpreviously designated,the so-called duplicate card is a validone and can be used to determine the union's majority status.SeeHarry Stein and Arthur Calder d/b/a Ace-Sample CardCompany,46 NLRB 129, 130-131(1942) (card of Pfeffer). Inthe instant case, the circumstances establish that the sevenemployees who signed duplicate cards intended to designateRespondent Union rather than Local 1115 as their exclusivebargaining representative.Thus, as found,supra,the em-5The figure 17 excludes the chef, Priva Thaler, a supervisory employee,and excludes clerical employees Parties, Sevetar, and Finkelstein.6 Jenkins, Travers, Roberts,Rizzo,Benrubi, Laufer; Aponte; Williams;Alexander,EthelandMattiePoughThe card of a twelfthsigner-Samantha Leiner-does not appear on Respondent Employer'spayroll record as read into the record7 Jenkins, Aponte, Roberts, Alexander, Williams, Ethel and MattiePough8The employees named in fn7 supra,plusMary Davis9 SeeHi Temp Inc., a Division ofBeatnce Foods Co, Tru Temp. Inc., SteelTreating Inc.203 NLRB 753 (1973);Intalco Aluminum Corp.,169 NLRB1034 (1968),Allied Supermarkets, Inc.,169 NLRB 927 (1968),J.W MorrellCompany,168 NLRB 435, 453, (1967), and cases cited therein,Harry Steinand Arthur Calder d/b/a Ace Sample Card Company,46 NLRB 129,130-131 (1942).ployees signed cards designating the Respondent Union astheir exclusive bargaining representative because Local 1115had foiled to act to represent them. The employees signedtheir duplicate cards with the intent to repudiate Local 1115and to switch their allegiance to Respondent Union. Forthese reasons, I find that on the date the Respondents enteredinto their recognition agreement,December 9, the seven em-ployees who signed duplicate cards desired exclusive repre-sentationfrom Respondent Union rather than by Local 1115.It is undisputed that a majority of the employees involvedherein signed authorization cards designating the Respond-ent Union as their exclusive collective-bargaining representa-tive and that, based upon these cards, the-Respondent Unionrequested recognition as the employees' exclusive representa-tive.Respondent Employer agreed to recognize the Union ifa check of its authorization cards revealed that it was theemployees'majority representative and when a check of thecards verified the Union's majority status, the Respondentsentered into written recognition agreement wherein the Re-spondent Employer recognized the Respondent Union as itsemployees'exclusive bargaining representative.The recogni-tion agreement was entered into at a time when the Respond-ent Employer was without knowledge that another labor or-ganization,Local 1115,had an interest in representing itsemployees,nor did the Respondent Employer have an inklingthat a substantial number of the employees had previouslydesignatedLocal 1115as their bargaining representative, orthat its employees were otherwise interested in being repre-sented by Local 1115. It would thus appear that the Respond-entEmployer'sagreement to recognize the RespondentUnion on the basis of the card check was required by the Act.Under these circumstances,it ismy view,as contended byRespondents,that theKeller Plastics'°principle is here ap-plicable to immunize the Respondent Employer and the Re-spondent Union from the violations alleged in the con-solidated complaint, namely, the grant and acceptance ofvoluntary recognition on December 9 and the entering intothemaintaining of the collective-bargaining agreementreached on December 16. UnderKeller Plastics,a request forrecognitionby a rivalunion, following the execution of arecognition agreement,will not raise a question of the repre-sentative status of the recognized union provided that suchrecognition has been granted"in good faith on the basis of apreviously demonstrated showing of majority and at a timewhen only that union was actively engaged in organizing theunit employees."Sound Contractors Association,162 NLRB364, 365(1966). In the instant case, recognition was grantedin good faith on the basis of a previously demonstrated show-ing of majority and at a time when only Respondent Unionwas actively engaged in organizing the unit employees" and10Keller Plastics Eastern,Inc.,157 NLRB 583 (1966),where the Boardheld that a validly recognized union is entitled to a continuing representa-tive status for a reasonable period of time during which it may negotiate acontract notwithstanding the fact that the union may have lost its majoritystatus during the interim.11Local 1115's campaign to organize the employees took place about onemonth before Respondents entered into their recognition agreement itscampaign consisted of the solicitation of the employees on November 12 tosign union authorization cards.Thereafter,Local 1115 engaged in no otherorganizational activity among the employees who because of its failure totake steps to represent them repudiated Local 1115 and signed cards for theRespondent Union early in December. These circumstances demonstrate WAVECRESTHOMEFOR ADULTS231when the Respondent Employer was not aware of Localgaining agreement following Local 1-115's demand for recog-1115's interest in- representing the employees. Accordingly,nition.Cf.RidgeCare,Inc.t/aWhitemarshNursingunder the circumstances herein, I conclude that the Respond-Center,209 NLRB 873 (1974), andMojave Electric Coopera-ents did not run afoul of the Act by respectively granting andtive,Inc.,210 NLRB 88 (1974). For these reasons, I shallaccepting recognition, or by entering into a collective-bar-recommend that the consolidated complaint in this matter bedismissed in its entirety.that recognition was granted by the Respondent Employer "at a time when[RecommendedOrder for dismissal omitted fromonly [Respondent Union] was actively engaged in organizing the unit em-publication.]ployees."